Citation Nr: 0423814	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  03-11 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for acid reflux, 
including as secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for heart disability, 
including as secondary to service-connected PTSD.

3.  Entitlement to service connection for hypertension, 
including as secondary to service-connected PTSD.

4.  Entitlement to service connection for irritable bowel 
syndrome (IBS), including as secondary to service-connected 
PTSD.

5.  Entitlement to service connection for right ear hearing 
loss.

6.  Evaluation of PTSD, rated as 30 percent disabling from 
July 31, 2002.

7.  Entitlement to separate compensable evaluations for 
tinnitus in each ear.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to May 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
RO which, in part, denied claims of entitlement to service 
connection for acid reflux, service connection for heart 
disability to include coronary artery disease, service 
connection for hypertension, and service connection for 
hearing loss.  This matter is also on appeal from a January 
2003 rating decision by which the RO denied a claim of 
entitlement to service connection for IBS.  By rating action 
of September 2003, the RO denied the claims of service 
connection for acid reflux and IBS including as secondary to 
service-connected PTSD.  In a supplemental statement of the 
case (SSOC) issued in April 2004, the RO addressed the issues 
of entitlement to service connection for heart disability and 
service connection for hypertension, both as secondary to 
service-connected PTSD.  In this regard, given the manner in 
which the RO has developed the case, the Board will address 
the claims of service connection for acid reflux, service 
connection for heart disability, service connection for 
hypertension, and service connection for IBS, both on a 
direct and secondary basis.

This matter also comes before the Board on appeal from an 
April 2003 rating decision by the RO that denied a claim of 
entitlement to separate compensable evaluations for tinnitus 
in each ear.

This matter is also on appeal from a May 2003 rating decision 
by the RO that granted a claim of entitlement to service 
connection for PTSD, depression, and anxiety reaction and 
assigned a 30 percent evaluation, effective October 7, 2002.  
In August 2003, the RO assigned an effective date of July 31, 
2002 for service-connected PTSD.  (References hereafter to 
"PTSD" should be taken to mean not only PTSD, but also the 
veteran's service-connected depression and anxiety reaction.)  
The Board further notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that an appeal 
from an original award does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized this 
rating issue on appeal as a claim for a higher evaluation of 
an original award.  Analysis of the PTSD issue requires 
consideration of the rating to be assigned effective from the 
date of award of service connection-in this case, July 31, 
2002.  

Besides the issues listed on the title page, the issue of 
entitlement to service connection for left ear hearing loss 
was developed for appellate review following the November 
2002 rating decision.  Thereafter, in August 2003, the RO 
granted service connection for left ear hearing loss.  
Accordingly, this issue is no longer before the Board.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board lastly notes that, in June 2003, the veteran raised 
the issue of entitlement to service connection for 
hemorrhoids including as secondary to service-connected PTSD.  
This issue is referred to the RO for appropriate action.

(The claims of entitlement to service connection for acid 
reflux including as secondary to service-connected PTSD, 
service connection for heart disability including as 
secondary to service-connected PTSD, service connection for 
hypertension including as secondary to service-connected 
PTSD, and the claim for an evaluation higher than 30 percent 
for PTSD from July 31, 2002, will be addressed in the remand 
that follows the decision below.)


FINDINGS OF FACT

1.  The veteran does not have a right ear hearing loss 
disability by VA standards.

2.  The veteran does not have IBS that is attributable to 
military service, or IBS that has been caused or made worse 
by service-connected PTSD.

3.  The veteran's tinnitus is manifested by constant symptoms 
in each ear.


CONCLUSIONS OF LAW

1.  The veteran does not have right ear hearing loss that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2003).

2.  The veteran does not have IBS that is the result of 
disease or injury incurred in or aggravated by active 
military service; IBS is not proximately due to or the result 
of service-connected PTSD.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2003).  

3.  The claim for assignment of separate compensable 
evaluations for tinnitus in each ear is without legal merit.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2002); 38 C.F.R. §§ 4.25, 4.87, Diagnostic Code 
6260 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Right Ear Hearing Loss

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2003).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2003) (sensorineural 
hearing loss may be presumed to have been incurred in or 
aggravated by service if manifested to a compensable degree 
within a year of separation from service).

For the purposes of applying the laws as administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2003).  

The veteran claims that his right ear hearing loss had its 
onset during service.  Although the RO granted service 
connection for left ear hearing loss by rating action of 
August 2003, the Board notes that the veteran has a left ear 
hearing loss disability as defined by VA standards.  Based on 
the evidence of record, as discussed below, the veteran does 
not currently have right ear hearing loss disability as 
defined by VA standards; therefore, the claim of service 
connection for right ear hearing loss must be denied. 

In the veteran's case, his service personnel records indicate 
that his military occupational specialty was as an armored 
crewman.

Thereafter, the record contains the veteran's claim for VA 
compensation for hearing loss, which was received in July 
2002.  Post-service medical records include a November 2002 
VA audiological evaluation.  This evaluation revealed 
puretone thresholds were 20, 20, 10, 20, and 15 decibels in 
the right ear at 500, 1000, 2000, 3000, and 4000 Hz.  Speech 
recognition ability of 94 percent in the right ear was noted.  
The diagnoses were no ratable hearing loss in the right ear 
and high frequency sensorineural hearing loss in the left 
ear.

The record further reveals that the veteran underwent a 
private auditory brainstem response (ABR) due to asymmetrical 
hearing loss in April 2003.  Test results revealed normal 
ABRs bilaterally.  

At an April 2003 VA ear disease examination, the veteran 
reported that he had had difficulty hearing in the left ear 
for at least 30 years and was also having some right ear 
hearing loss.  He reported exposure to an explosion on his 
left side during service, which he believed caused his 
immediate left-sided hearing loss.  The impression was 
tinnitus and left high frequency sensorineural hearing loss.  
In an addendum dated in May 2003, the examiner noted that, 
after reviewing the April 2003 results of the private ABRs, 
the veteran's left ear hearing loss and tinnitus were likely 
due to the history of exposure to the left-sided explosion.

The Board notes that what is significant about the evidence 
of record is what it does not include.  Although the veteran 
may have been found to have left ear hearing loss by VA 
standards at the November 2002 VA audiological examination, 
it was also shown that the veteran did not have right ear 
hearing loss that met the requirements of 38 C.F.R. § 3.385, 
i.e., he does not have a right ear hearing loss disability by 
VA standards.  Additionally, the statutory presumption of 
38 C.F.R. § 3.307 does not aid the veteran because no 
evidence has been submitted to show that the veteran had a 
right ear sensorineural hearing loss that was manifested 
within a year of his separation from service.  38 C.F.R. 
§§ 3.307, 3.309 (2003).  

In reaching the above conclusion, the Board has considered 
the statements of the veteran regarding the existence and 
etiology of any right ear hearing loss.  In this regard, the 
Board notes that, while the veteran is competent to recite 
problems, especially specific injury or symptoms he may have 
experienced during service and since, medical evidence is 
required to show current diagnosis, or a nexus to the 
difficulties the veteran may have experienced during or due 
to service.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay witnesses are 
competent to describe painful experiences and symptoms that 
result therefrom).  It is the absence of such medical 
evidence in this case that leads the Board to conclude that 
service connection for right ear hearing loss is not 
warranted.  For the reasons enunciated, the November 2002 VA 
audiological evaluation report showing no current right ear 
hearing loss disability by VA standards is of greater weight 
than the veteran's own suggestions of current disability due 
to military service.  

The Board lastly notes that it has considered the provisions 
of 38 U.S.C.A. § 1154(b); however, even if the veteran served 
in combat for the purposes of provisions of 38 U.S.C.A. 
§ 1154(b) and its implementing regulation, the provisions of 
38 U.S.C.A. § 1154(b) do not operate in the instant appeal to 
establish the presence of a current disability by VA 
standards.

In light of the foregoing, it is the Board's conclusion that 
the greater weight of evidence is against the claim of 
entitlement to service connection for right ear hearing loss.  
As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would in turn give rise to a reasonable doubt in favor 
of the veteran, the benefit-of-the-doubt rule is not 
applicable.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).



IBS

As noted above, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated by service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  

In claims of secondary service connection, the provisions of 
38 C.F.R. § 3.310(a) specifically allow for a grant of 
service connection where the evidence shows that a chronic 
disability or disorder has been caused by already service-
connected disability.  38 C.F.R. § 3.310(a) (2003).  
Furthermore, notwithstanding the absence of a direct 
relationship, there are instances when a non-service-
connected disorder may be aggravated by a service-connected 
disability.  In such instances, a claimant shall "be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Allen v. Brown, 8 Vet. App. 439, 
448 (1995) (en banc).  

In this case, the veteran claims that he has IBS as a result 
of service or as a result of service-connected PTSD.  For the 
reasons that follow, the Board finds that service connection 
is not warranted on a direct or secondary basis.

The veteran's service medical records show that, in January 
1972, he was seen for complaints of stomach pain, diarrhea, 
and feeling bad all over.  An impression of intestinal 
influenza was provided.  In February 1972, he was seen for 
complaints that included abdominal cramps.  The impression 
was gastroenteritis.  

While the record now contains evidence of IBS, there is no 
competent medical evidence to show that IBS is due to service 
or is proximately due to or the result of service-connected 
PTSD, or is in any way made worse by PTSD.  The only link 
between service-connected PTSD and IBS is found in the 
veteran's own contentions.  

In this regard, post-service medical records show that, when 
examined by VA in November 2002, the examiner specifically 
noted that the claims file had been reviewed.  The examiner 
noted the veteran's service medical records indicating that 
the veteran had been seen for stomach cramps and found to 
have possible viral gastroenteritis.  After examining the 
veteran, IBS was diagnosed.  The examiner opined that it was 
not likely that the stomach pains and diarrhea for which the 
veteran was treated in service resulted in the veteran's 
current IBS.  The examiner did note that the veteran's 
stressful events in service may have exacerbated these 
symptoms as stress was a significant catalytic factor in 
patients with irritable bowel and it appeared that the 
veteran's irritable bowel was constipation predominant.

When examined by VA in May 2003, a different VA examiner 
specifically noted that the veteran's claims file had been 
reviewed.  IBS, alternating diarrhea, constipation type, 
moderately severe, was diagnosed.  The examiner opined that 
PTSD was a manifestation of a mental health condition and 
clearly did not give rise to an organic condition such as 
gastroesophageal reflux disease or IBS.  The examiner noted 
that it was easily acknowledged that stress can catalyze 
somatic manifestations of stress in different ways in 
different individuals.  The examiner noted that it was 
possible that stressful events, as described by the veteran, 
had been significant contributing factors to periodic 
exacerbations of the irritable bowel.  

Pursuant to the RO's request to obtain more definitive 
evidence on the secondary service connection question, the VA 
examiner who had conducted the May 2003 VA examination was 
requested to clarify the opinions given.  In an addendum to 
the May 2003 VA examination report, dated in August 2003, the 
VA examiner clarified the opinions presented in the May 2003 
VA examination report.  The examiner again reviewed the 
claims file and provided a lengthy discussion as to why the 
veteran's IBS was not created or caused by PTSD.  The 
examiner reasoned that if PTSD aggravated the veteran's IBS, 
the IBS would present in the exact same style and fashion 
that it did present.  The veteran may have less frequent 
bouts and episodes or the veteran may have possibly more 
regular bowel movements but the symptoms would be the same; 
it would be more a matter of frequency or regularity.  The 
examiner opined that the veteran did not have any new 
symptoms or increased symptoms due to PTSD.  Significantly, 
the record does not contain a contradictory opinion.

In light of the foregoing, it is the Board's conclusion that 
the greater weight of the evidence is against the veteran's 
claim of entitlement to service connection for IBS on a 
direct or secondary basis.  This is so because the only 
competent evidence on the question of a relationship between 
IBS and service, or IBS and service-connected PTSD 
specifically indicates that no such relationship exists.  

In reaching the above conclusion, the Board has considered 
the statements of the veteran to the effect that his IBS had 
its onset during service or is due to service-connected PTSD.  
In this regard, the Board notes that, while the veteran is 
competent to recite problems, especially specific injury or 
symptoms he may have experienced during service and since, 
medical evidence is required to show a nexus to the 
difficulties the veteran may have experienced during or due 
to service.  Layno, 6 Vet. App. at  470; Grottveit, 
5 Vet. App. at 92-93; Espiritu, 2 Vet. App. at 494-95 (lay 
witnesses are competent to describe painful experiences and 
symptoms that result therefrom).  

In short, for the reasons set forth above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of service connection for IBS on a direct or 
secondary basis, and the appeal is denied.  As there is not 
an approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would in 
turn give rise to a reasonable doubt in favor of the veteran, 
the benefit-of-the-doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert, 1 Vet. App. at 55.

VCAA

In adjudicating the veteran's service connection claims noted 
above, the Board has considered the applicability of the 
regulations implementing the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), which was signed into 
law on November 9, 2000.  38 C.F.R. § 3.159 (2003).  These 
implementing regulations are applicable to all claims filed 
on or after the date of enactment of the VCAA - November 9, 
2000 - or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.  The regulations 
include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which information or 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence VA will retrieve.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
claims.  With respect to the duty to notify, VA must inform 
the claimant of information "that is necessary to 
substantiate the claim" for benefits.  38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  Id.  

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2003).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the appellant's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the claimant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), details the 
procedures by which VA will carry out its duty to provide 
notice.  

The Board finds that VA has complied with the notice 
requirements contained in the implementing regulations with 
respect to the claims of service connection for right ear 
hearing loss and service connection for IBS including as due 
to service-connected PTSD.

From the outset, the RO had informed the veteran of the bases 
on which it decided the claims and of the elements necessary 
to be granted the benefit sought.  Initially, the RO notified 
the veteran in November 2002 of the denial of his claim of 
service connection for right ear hearing loss and sent the 
veteran notice of such denial in a letter dated that same 
month.  Thereafter, the RO notified the veteran in January 
2003 of the denial of his claim of service connection for IBS 
and sent the veteran notice of such denial in a letter dated 
that same month.  In response to his notice of disagreement 
(NOD) filed with each issue, the RO issued the veteran a 
statement of the case (SOC) in April 2003 that addressed the 
entire development of his claims up to that point.  The SOC 
addressed the procedural aspects of the case, provided a 
recitation of the pertinent statutes and regulations, 
particularly the laws applicable to the service connection 
claims, and discussed the application of the evidence to the 
veteran's claims.  

In considering the VCAA, the RO wrote to the veteran in 
August 2002, which was prior to the initial rating decisions 
denying the veteran's claims, and informed him of the changes 
pertaining to the VCAA and of VA's duty to assist him in the 
development of his service connection claims.  The record 
reflects that the veteran was specifically advised of the 
information and evidence needed to substantiate the claims of 
service connection, and that the correspondence additionally 
informed him of what evidence VA was responsible for 
obtaining, and what evidence he was responsible for 
obtaining.  The need for specific evidence from the veteran 
was discussed and the veteran was informed that he could 
request assistance in obtaining any outstanding evidence.  
The Board concludes that the veteran has been given the 
required notice in this case, at least to the extent of what 
was required to substantiate the claims for service 
connection.

Moreover, the RO wrote to the veteran again in May 2003 and 
informed him of VA's duty to assist him in the development of 
his secondary service connection claim for IBS.  The record 
reflects that the veteran was specifically advised of the 
information and evidence needed to substantiate the secondary 
service connection claim, and that the correspondence 
additionally informed him of what evidence VA was responsible 
for obtaining, and what evidence he was responsible for 
obtaining.  The need for specific evidence from the veteran 
was discussed and the veteran was informed that he could 
request assistance in obtaining any outstanding evidence.  
The Board concludes that the veteran has been given the 
required notice in this case.

The Board also notes that the VCAA's duty-to-assist provision 
under 38 C.F.R. § 3.159 has been fulfilled.  This section of 
the new regulation sets forth several duties for VA in those 
cases where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 C.F.R. 
§ 3.159(c), (d) (2003).

In this case, the veteran was afforded the opportunity to 
identify any outstanding pertinent medical records regarding 
his right ear hearing loss and IBS claims and there is no 
outstanding evidence to be obtained, either by VA or the 
appellant.  To the extent possible, VA has obtained all 
pertinent records from sources identified by the veteran with 
regards to his right ear hearing loss and IBS claims.  This 
includes the veteran's service medical records as well as 
private and VA treatment records, and the veteran has not 
indicated that additional records exist that would have an 
effect on the Board's analysis.  

Additionally, VA offered the veteran an opportunity to 
provide testimony in support of his claims; however, the 
veteran elected not to do so.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2003).  In this case, the veteran was afforded a 
VA audiological evaluation in November 2002, and an examiner 
has provided an opinion regarding the existence of any right 
ear hearing loss.  The veteran was also afforded VA 
examinations in November 2002 and May 2003, and examiners 
have provided an opinion regarding the etiology of the 
veteran's IBS.  Moreover, VA even obtained an additional VA 
opinion in August 2003 to clarify the etiology of the 
veteran's IBS.  In this regard, the Board finds that another 
VA examination is not necessary, and that the RO has 
satisfied the duty-to-assist obligations with respect to 
medical examinations.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claims.  The veteran has 
not alleged that there is any outstanding evidence that would 
support his contentions, other than that already requested of 
him.  The Board is not aware of any outstanding evidence.  
Therefore, the Board finds that VA has complied with the 
duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).

II.  Tinnitus

The RO granted service connection for tinnitus in November 
2002, and assigned a 10 percent disability rating, effective 
from July 31, 2002.

In March 2003, the veteran, through his representative, 
submitted a claim for entitlement to separate compensable 
disability ratings for tinnitus in each ear.  By rating 
action of April 2003, the RO denied the claim.

The Board notes that on May 22, 2003, VA's Office of General 
Counsel issued a precedential opinion, holding that 38 C.F.R. 
§ 4.87, Diagnostic Code 6260, as in effect prior to June 10, 
1999, and as amended as of that date, authorized a single 
10 percent disability rating for tinnitus, regardless of 
whether tinnitus is perceived as unilateral, bilateral, or in 
the head.  The opinion went on to hold that separate ratings 
for tinnitus for each ear may not be assigned under 
Diagnostic Code 6260 or any other diagnostic code.  See 
VAOPGCPREC 2-2003.  

In this case, the veteran contends that he should be assigned 
separate 10 percent evaluations for each ear affected by 
service-connected tinnitus.  When the veteran filed his NOD, 
through his representative, in June 2003, he maintained that 
he should be assigned separate 10 percent evaluations for 
each ear affected by service-connected tinnitus.  Further it 
was argued that 38 C.F.R. § 4.25 allowed for separate 
evaluations for each ear.

Under the rating criteria in effect for tinnitus, prior to 
June 13, 2003, a 10 percent evaluation is the maximum 
disability rating provided.  See 38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (2002).  The only note applicable to the 
rating criteria at that time said that a separate evaluation 
for tinnitus may be combined with an evaluation under 
Diagnostic Codes 6100, 6200, 6204, or other diagnostic code, 
except when tinnitus supports an evaluation under one of 
those diagnostic codes.

Under the current schedular criteria for Diagnostic Code 
6260, a 10 percent evaluation is warranted for tinnitus that 
is recurrent.  Again, 10 percent is the maximum disability 
rating available under this code.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2003).  Effective June 13, 2003, the 
provisions of Diagnostic Code 6260 were amended to add a note 
specifying that raters are to "[a]ssign only a single 
evaluation for recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in the head."  38 C.F.R. 
§ 4.87, Diagnostic Code 6260, Note (2) (2003).

As indicated above, the veteran's tinnitus is currently 
evaluated as 10 percent disabling, which is the maximum 
schedular evaluation available for that disability.  The 
veteran argues that he is entitled to separate 10 percent 
evaluations for each ear because his tinnitus is bilateral in 
nature.  He asserts that the interpretation of Diagnostic 
Code 6260 indicates that his current 10 percent rating should 
actually be separate 10 percent ratings for each ear.

The Board first notes that it has been VA's policy for a 
number of years that, where tinnitus is to be rated as a 
disability in its own right, only one 10 percent rating is 
assignable for the tinnitus, whether the sound is perceived 
in one ear, both ears, or in the head.  See 67 Fed. Reg. 
59,033 (2002); 68 Fed. Reg. 25,822, 25,823 (2003).  Moreover, 
effective June 13, 2003, the notes accompanying 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 specifically require the 
assignment of a single evaluation for bilateral tinnitus.  
The Board notes that while the veteran contends that 
38 C.F.R. § 4.25(b) nevertheless authorizes the assignment of 
separate compensable evaluations for bilateral tinnitus, VA's 
Secretary specifically rejected this argument in codifying 
the policy of assigning only a single evaluation for 
bilateral tinnitus.  See 68 Fed. Reg. 25,822, 25,823 (2003) 
("...to rate each ear separately would be a violation of the 
principle of 38 C.F.R. § 4.25(b) that a 'single disease 
entity' is to be given a single rating").

The Board also notes that any argument that the June 2003 
change in regulation is not applicable to the veteran's claim 
and that he should be assigned separate 10 percent 
evaluations under the prior version of Diagnostic Code 6260 
is without merit.  The change in regulation was not 
substantive in nature.  VA General Counsel has held that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
did not allow for separate evaluations for each ear.  See 
VAOPGCPREC 2-2003.  Thus, there is no basis to consider the 
veteran's claim for separate evaluations for each ear, either 
under the criteria in effect prior to June 2003 or after.  
The law does not allow for the benefit sought.  The Board is 
bound by precedential opinions issued by the General Counsel 
despite the veteran's arguments as to the incorrectness of 
the opinion.  See 38 U.S.C.A. § 7104(c) (West 2002); 
38 C.F.R. § 14.507 (2003).  

In sum, Diagnostic Code 6260, under which the veteran's 
tinnitus is currently rated, now specifically provides, 
consistent with prior VA policy, that only a single 
10 percent evaluation is assignable for bilateral tinnitus, 
and in codifying that policy, VA's Secretary has indicated 
that 38 C.F.R. § 4.25(b) does not allow for the assignment of 
separate evaluations for tinnitus in each ear.  More 
importantly, VA's Office of General Counsel has specifically 
held that separate ratings for tinnitus for each ear may not 
be assigned under any diagnostic code.  In other words, the 
highest rating assignable is 10 percent.  As noted above, the 
Board is bound in its decisions by the precedent opinions of 
VA's General Counsel.  

The Court has held that in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Since 38 C.F.R. § 4.87, 
Diagnostic Code 6260, as it existed prior to June 2003 and 
thereafter, prohibits assignment of separate evaluations for 
bilateral tinnitus, and as VAOPGCPREC 2-2003 prohibits 
assignment of separate evaluations for bilateral tinnitus 
regardless of the diagnostic code involved, there is no basis 
for the veteran's claim for separate compensable evaluations 
for his service-connected tinnitus.  His claim must therefore 
be denied as legally insufficient. 

The Board has also considered the provisions of the VCAA with 
respect to this claim.  In this regard, the VA General 
Counsel has specifically addressed whether VA is required to 
provide notice to a claimant of the information and evidence 
necessary to substantiate a claim for separate disability 
evaluations for each ear for tinnitus under 38 U.S.C.A. 
§ 5103(a).  The General Counsel has held that there is no 
requirement to provide the notice as the entitlement to 
separate ratings is barred by the current Diagnostic Code 
6260 and by the previous versions of Diagnostic Code 6260 as 
interpreted by VAOPGCPREC 2-2003.  VAOPGCPREC 2-2004.




ORDER

Service connection for IBS including as secondary to service-
connected PTSD is denied.  

Service connection for right ear hearing loss is denied.

Entitlement to separate compensable evaluations for tinnitus 
in each ear is denied.


REMAND

Review of the claims file does not reflect that the veteran 
has been advised-relative to his claim of service connection 
for acid reflux as secondary to service-connected PTSD - in 
accordance with the notice provisions of the VCAA.  

As noted above, the implementing regulations are applicable 
to all claims filed on or after the date of enactment of the 
VCAA - November 9, 2000 - or filed before the date of 
enactment and not yet final as of that date.  VAOPGCPREC 7-
2003.  The regulations include an enhanced duty on the part 
of VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
information or evidence, if any, the claimant is expected to 
obtain and submit, and which evidence will be retrieved by 
VA.  38 C.F.R. § 3.159 (2003); see also Quartuccio, 16 Vet. 
App. at 187.

Decisions by the Court have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio, 16 Vet. App. at 183.  It cannot be said, in this 
case, that VA has satisfied its duty to notify the veteran of 
what is needed to substantiate the claim of secondary service 
connection for acid reflux, particularly the information or 
evidence required of the veteran and the evidence that VA 
will obtain.  38 U.S.C.A. § 5103(a) (West 2002).  In this 
regard, a remand is required to provide notice in accordance 
with the VCAA.  

The Board also finds that further development of the medical 
opinion evidence is appropriate because the veteran has 
claimed that his acid reflex, heart disability to include 
coronary artery disease, or hypertension is either due to 
service or is the result of his service-connected PTSD.  In 
this regard, the Board notes that service connection may be 
granted for a disability that results from disease or injury 
incurred in or aggravated by service, or for disability that 
is proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2003).  Notwithstanding the absence of a 
direct relationship, there are instances when a non-service-
connected disorder may be aggravated by a service-connected 
disability.  In such instances, a claimant is to "be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Allen, 7 Vet. App. at 448.

Based on a review of the evidence of record, it is unclear 
whether the veteran has any acid reflux, heart disability, or 
hypertension that is due to service, or whether the veteran 
has heart disability or hypertension that has been aggravated 
by service-connected PTSD.  A physician's assistant commented 
on these questions in April 2004 with respect to the 
hypertension and heart disease, but his opinion was somewhat 
equivocal on the question of aggravation.  In this regard, 
the Board finds that further evidentiary development is 
necessary to obtain more definitive evidence on these points.  
Therefore, to satisfy VA's duty to assist the veteran in 
obtaining evidence necessary to substantiate his direct and 
secondary service connection claims, a VA examination is 
necessary.  38 C.F.R. § 19.9 (2003).

The Board further notes that a remand is necessary to obtain 
a VA psychiatric examination.  The record shows that the last 
VA psychiatric examination was conducted in December 2002; 
however, such an examination was conducted for the purpose of 
determining whether the veteran's PTSD was related to 
military service.  In this regard, the Board finds that the 
examination report is inadequate for rating purposes because 
it does not contain information sufficient to evaluate the 
veteran's service-connected PTSD under the applicable rating 
criteria.  38 C.F.R. § 4.2 (2003); see Bowling v. Principi, 
15 Vet. App. 1, 12 (2001) (emphasizing Board's duty to return 
inadequate examination report).  Therefore, a remand is 
required for a new examination.  38 C.F.R. § 19.9 (2003).

Additionally, VA regulations require that a SSOC be furnished 
to the appellant if, after the last SOC or SSOC was issued, 
additional pertinent evidence is received.  38 C.F.R. § 19.31 
(2003).  In the present case, the record shows that 
additional evidence was received relative to the veteran's 
PTSD, acid reflux, heart, and hypertension claims.  The 
evidence was received after the last SOC was issued in August 
2003 or after the last SSOC was issued in April 2003.  Given 
that the additional evidence contains medical evidence 
pertaining to the veteran's PTSD, acid reflux, heart, and 
hypertension claims, such evidence is considered 
"pertinent" to the claims on appeal.  A remand of the case 
is therefore required to comply with 38 C.F.R. § 19.31 (2003) 
(appellant has the right to have that additional evidence 
reviewed by the RO in the first instance unless he waives 
such consideration in writing).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) are 
fully complied with and satisfied to 
the extent required by law.  See 
Quartuccio, supra.  The veteran 
should be specifically told of what 
is yet required of him to 
substantiate his claims for service 
connection for acid reflux including 
as secondary to service-connected 
PTSD, service connection for heart 
disability including as secondary to 
service-connected PTSD, service 
connection for hypertension 
including as secondary to service-
connected PTSD, and an evaluation 
higher than 30 percent for PTSD from 
July 31, 2002, and of the 
information or evidence that VA will 
yet obtain with respect to his 
claims.  38 C.F.R. § 3.159 (2003).  
He should be specifically informed 
that he should submit any evidence 
in his possession that pertains to 
the claims remaining on appeal.  Id.  

2.  The RO should ask the veteran to 
identify all VA and non-VA health 
care providers where he has received 
treatment for his acid reflux, 
heart, hypertension, or PTSD that is 
not already of record.  The RO 
should ensure that all pertinent 
records of private or VA treatment 
are procured for review.  The RO 
should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. 
§ 3.159 (2003).  If records sought 
are not obtained, the RO should 
notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  
He should be given opportunity to 
provide the records.

3.  The RO should arrange for a VA 
examination to determine the nature 
and etiology of any acid reflux, 
heart disability to include coronary 
artery disease, or hypertension.  
The claims file, along with all 
additional evidence obtained 
pursuant to the instructions above, 
must be made available to and 
reviewed by the examiner.  

The examiner should determine 
the nature and etiology of any 
examiner should determine the 
nature and probable etiology of 
any currently diagnosed acid 
reflux, heart disability to 
include coronary artery 
disease, or hypertension.  The 
veteran's history, current 
complaints, and examination 
findings must be considered in 
detail by the examiner.  The 
examiner should provide an 
opinion as to whether any 
diagnosed acid reflux, heart 
disability to include coronary 
artery disease, or hypertension 
is due to service.  Opinions 
must further include comment on 
whether the service-connected 
PTSD has caused or made worse 
any acid reflux, heart 
disability to include coronary 
artery disease, or 
hypertension.  (The examiner(s) 
should specifically note the 
physician's assistant's opinion 
of April 2004 regarding 
possible elevated episodes of 
hypertension due to episodes of 
PTSD.)  If service-connected 
PTSD is found to have made 
worse any acid reflux, heart 
disability to include coronary 
artery disease, or 
hypertension, the degree of 
worsening caused by service-
connected PTSD should be 
described in detail, if 
possible.  The rationale for 
the examiner's opinion(s) 
should be explained in detail.  
If the examiner provides an 
opinion that is contrary to one 
already of record (see August 
2003 and April 2004 VA 
examination reports), the 
examiner should point to 
specific findings and/or 
medical authority to explain 
why his or her opinion differs 
from the opinion already of 
record.

4.  The RO should schedule the 
veteran for a VA examination by a 
psychiatrist to determine the 
severity of his service-connected 
PTSD, depression, and anxiety 
reaction.  Psychological testing 
should be conducted with a view 
toward determining the severity of 
psychiatric symptoms.  The claims 
file, along with all additional 
evidence obtained pursuant to the 
instructions above, must be made 
available to and reviewed by the 
psychiatrist.  All pertinent 
symptomatology and findings should 
be reported in detail.  The 
psychiatrist should assign a global 
assessment of functioning (GAF) 
score and explain the significance 
of the score in terms of social and 
industrial impairment.  

5.  The RO should ensure that the 
examination reports requested above 
comply with the instructions of this 
remand, especially with respect to 
the instructions to provide medical 
opinions.  If any report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

6.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  

7.  After complying with the notice 
and duty-to-assist provisions of the 
VCAA regulations, the RO should re-
adjudicate the claims remaining on 
appeal.  Consideration should be 
given to whether "staged" ratings 
are warranted for the veteran's PTSD 
claim.  Fenderson, 12 Vet. App. at 
119.  If any benefit sought is 
denied, a SSOC should be issued.  
The SSOC should include a complete 
recitation of the new rating 
criteria for evaluating psychiatric 
disabilities.  38 C.F.R. § 4.130 
(Diagnostic Code 9411) (2003).  
Additionally, if the veteran does 
not appear for any scheduled 
examination, the SSOC should 
specifically refer to 38 C.F.R. 
§ 3.655 (2003).  The SSOC should 
also contain a summary of the 
evidence received since the last 
SSOC was issued in April 2004 as 
well as the August 2003 SOC.  
38 C.F.R. § 19.31 (2003).  The 
veteran and his representative 
should be afforded an opportunity to 
respond.

After the expiration of the period allowed for response, the 
case should be returned to the Board.  The appellant need 
take no action at this point, but he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should act on this claim in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. 


L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003), (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



